Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

1.	The following is a Final Office Action in response to communication received on 8/5/2022. Claims 1- 15 and 17-21 have been examined in this application.  
Response to Amendments 
2.	Applicant’s amendments to claims 1, 3, and 12-15 are acknowledged.  Applicant’s cancellation of claim 16 is acknowledged.  Applicant’s addition of new claims 17-21 are acknowledged. 
Response to Arguments 
3.	Based on Applicant’s arguments (see remarks page 10) and amendments the previous objections to the drawings have been withdrawn. 
4.	Based on Applicant’s arguments (see remarks page 10) and amendments the previous claim objections have been withdrawn. 
5.	On pages 10-11 of Remarks, Applicant argues the 101 rejection.  Here Applicant argues “First, Applicant submits that the claims must be read as a whole rather than being broken down into multiple individual components-the fact that a large number of citations are required to allege routine steps of the individual elements of the claims indicates that the claims, as a whole, are more than routine.”  The Examiner understands Applicant’s arguments however the Examiner respectfully disagrees.  This argument appears to be mere opinion of Applicant.  This is not supported in case law precedent or USPTO examination office policy, therefore the Examiner respectfully disagrees as the Examiner followed procedures outlined in the USPTO 2019 Revised Patent Subject Matter Eligibility “2019 PEG”.  Lacking arguments as to where the Examiner errored in application of the 2019 PEG here or how the amendments overcome such a rejection, the Examiner respectfully disagrees. 
6.	On pages 11-12 of Remarks, Applicant argues the 101 rejection.  Here Applicant’s arguments center around the fact that the claims recite an improved messaging system which is tailored to both the customer and the merchant, which is not taught in the prior art.  The Examiner disagrees with this analysis/arguments for two reasons.  
	First, the Examiner interprets the prior art to teach the combinations of elements as claimed as detailed in the updated prior art rejection in view of Applicant’s amendments as detailed below.  And Secondly regardless of the first response above, just because the claims are not taught in the prior art does not mean the claims are 101 eligible. This has been made clear in numerous court decisions and is discussed in the MPEP section 2106.14 Eligibility Step 2A: Whether a Claim is Directed to a Judicial Exception [R-10.2019] (cited herein): 
	The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, 569 U.S. 576, 589, 106 USPQ2d at 1976, 1978 (noting that Myriad discovered the BRCA1 and BRCA1 genes and quoting Mayo, 566 U.S. 71, 101 USPQ2d at 1965); Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all"); Mayo, 566 U.S. 73-74, 78, 101 USPQ2d 1966, 1968 (noting that the claims embody the researcher's discoveries of laws of nature). The Supreme Court’s cited rationale for considering even "just discovered" judicial exceptions as exceptions stems from the concern that "without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’" Myriad, 569 U.S. at 589, 106 USPQ2d at 1978-79 (quoting Mayo, 566 U.S. at 86, 101 USPQ2d at 1971). See also Myriad, 569 U.S. at 591, 106 USPQ2d at 1979 ("Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101  inquiry."). The Federal Circuit has also applied this principle, for example, when holding a concept of using advertising as an exchange or currency to be an abstract idea, despite the patentee’s arguments that the concept was "new". Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014). Cf. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a new abstract idea is still an abstract idea") (emphasis in original).
	Therefore while the Examiner understands Applicant’s arguments the Examiner respectfully disagrees. 
7.	Based on Applicants response (see Remarks page 12) and amendments the previous 112 second/b rejection and 112 sixth/f interpretations have been withdrawn. 
8.	On pages 13-14 of Remarks, Applicant argues that the cited prior art of Baghaie (United States Patent Application Publication Number: US 2014/0358666) does not teach Applicant’s claims as amended.  The Examiner has carefully considered Applicant’s arguments however the Examiner respectfully disagrees. 
	Specifically, for one, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Furthermore, paragraphs [0039]-[0041] teach selecting a promotion through a competition between multiple suppliers; such a system would not be adapted to provide a merchant device with "information derived from the user profile associated with the user device" which could easily direct the salesperson to recommend a competitor's product) are not recited in the rejected claim(s).  There is no requirement in the claims for salesperson to recommend a competitor’s product. For example a merchant does not have to be a salesperson as argued by Applicant, rather the merchant could be an advertiser who provides an ad or promotion. Further there is no recitation of providing a competitor’s product in the claim. 
	The claims recite a much broader interpretation under broadest reasonable interpretation with respect to a merchant in claim 1.  Specifically the claims recite the concept of a user device interacting with a beacon when a user is in a certain location, providing information to a merchant regarding the user, where the merchant can then provide an ad based on that information.  For example, as discussed in the cited prior art of Baghaie et al. the system determining a user is looking at yogurt (based on previous user history and beacon information determining a user is at a specific location) on a shelf and auctioning off ads for yogurt producers available on that shelf (see abstract and paragraphs 0021 and 0037-0038). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Further Applicant’s arguments with respect to the prior art teaching away from Applicant’s claims are not persuasive, since as discussed above, what Applicant argues is not actually claimed or required by the claims.  
	Further as discussed in MPEP 2141.02 Differences Between Prior Art and Claimed Invention [R-10.2019](cited herein):
	However, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP § 2123.  
	the prior art teaches an alternative (compared to what’s argued by Applicant) but does not criticize, discredit, or otherwise discourage the claimed solution argued by Applicant therefore the cited prior art of Baghaie et al. does not teach away. 
	Therefore the Examiner respectfully disagrees with Applicant’s arguments. 

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10. 	Claims 1-15 and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	The claim(s) recite(s) the idea of providing targeted advertising to a user based
on information known or collected about the user including user location and profile
information.
	The idea of providing targeted advertising to a user based on information known
or collected about the user including user location and profile information is subject
matter where the commercial or legal interaction is advertising, marketing or sales
activities or behaviors which is a certain method of organizing human activities. Since
the claims recite a certain method of organizing human activities which are found in the
enumerated groupings of abstract ideas, the claims include an abstract idea .
	This judicial exception is not integrated into a practical application because the
claims merely recite limitations not found to be indicative of a practical application in that
the claims merely recite:
	(1) Adding the words "apply it" (or an equivalent) with the judicial exception, or
mere instructions to implement an abstract idea on a computer or merely uses a
computer as tool to perform an abstract idea (see MPEP 2106.05(f)). Specifically as
recited in the claims: merely using a computer (as recited in the claims a user
device(smart phone), a beacon device, merchant database, customer database, user database, comparison server, a virtual interactive device, identification server, one or more merchant devices, local beacon device, user device, one or more user devices, at least one merchant device, and a server) to perform the abstract idea (see claims 1-15 and 17-21)
	(2) Adding insignificant extra-solution activity to the judicial exception (see MPEP
2106.05(g)). Specifically as recited in the claims: mere data gathering in conjunction
with the abstract idea (see claims 1-15 and 17-21)
	And (3) Generally linking the use of the judicial exception to a particular
technological environment or field of use (see MPEP 2106.05(h)). Specifically as recited
in the claims generally linking the use of the judicial exception to the determining user
location through a beacon environment (see claims 1-15 and 17-21) in order to provide targeted information, like ads environment or field of use (see claims 1-15 and 17-21)
	The claim(s) does/do not include additional elements that are sufficient to
amount to significantly more than the judicial exception because the claims merely
recite limitations found not to be enough to be indicative of inventive concept
(significantly more) in that the claims merely recite:
	(1) Simply appending well-understood, routine, conventional activities previously
known to the industry, specified at a high level of generality, to the judicial exception
(see MPEP 2106.05(d) and Berkheimer Memo). Specifically as recited in the claims:
	(a) receiving or transmitting data over a network, e.g. using the internet to gather
data (see claims 1-15 and 17-21)(see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity R-10.2019](cited herein): Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
	(b) storing and retrieving information in memory (see claims 1, 5-8, 10, 13-15, and 17-20) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity R-10.2019](cited herein): Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93
	(c) electronic recordkeeping (see claims 1, 5-8, 10, 13-15, and 17-20) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity R-10.2019](cited herein): Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)
	(d)  automating mental tasks (see claims 1, 6-15, and 17-20) (see USPTO July 2015 Update: Subject Matter Eligibility pages 7 and 11, and from page 11 See Benson, 409 U.S. at 65-67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375)
	(d) presenting offers and gathering statistics (see claims 13-14 and 19-20) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity R-10.2019](cited herein): OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)
	( e) determining user location from a beacon ( see claims 1 -2, 4-5, and 15, 17, and 21)
	- Chatterton (United States Patent Application Publication Number: US
2015/0063472) paragraph 0042 "At block 104 of the method 100, a user with the user
device 506 coupled to the wireless technology bridging system 200a may enter the
merchant physical location 500 through the entrance 503. In specific embodiments, the
first technology wireless check-in beacon 504 may be broadcasting first wireless
communications as check-in information using BLE wireless technology. For example,
the first technology wireless check-in beacon 504 may broadcast check-in information
that may include a merchant identifier, a location, an advanced encryption standard
(AES) key, and/or a variety of other check-in information known in the art, and that
check-in information may be recognizable by a check-in application on the user device
506 in the background of an operating system of the user device 506."
	- Abdi et al. (United States Patent Application Publication Number: US
2015/0362315) paragraph 0049 "The mobile device of user 112 may have location
determined capabilities, including techniques known in the art such as GNSS, WiFi
positioning, cellular tower positioning, Bluetooth™ positioning beacons, dead reckoning
or other similar methods and/or may exploit the techniques of this disclosure with regard
to environmental sensing"
	- Batra (United States Patent Application Publication Number: US
2016/0189276) paragraph 0050 "while a few examples have been illustrated and described, one of skill in the art will recognize how customer location information of a
customer, merchant location information of a merchant and product location information
of the merchant may be retrieved by a customer device shopping list display system
200 of a customer 702 using beacon devices 400 positioned anywhere in or around the
merchant physical location 300 and used to allow that customer to fulfill their shopping
list in an efficient manner following the shortest route through the merchant physical
location"
	(f) beacons communicate via BLUETOOTH Low Energy (see claims 3 and 21)
	- Chatterton et al. (United States Patent Application Publication Number:
US 2015/0066742) paragraph 0033 "In another example, the merchant physical location
may include a beacon such as, for example, a Bluetooth technology beacon, a
Bluetooth low energy (BLE) technology beacon, and/or a variety of other beacons
known in the art"
	- Hiltunen et al. (United States Patent  Application Publication Number: US
2004/0162059) paragraph 0029 "To communicate with beacons 14, the mobile devices
include a low power infrared or RF communication feature, such as Bluetooth as is
known in the art"
	-Bargetzi et at (United States Patent Application Publication Number: US
2016/0165056) paragraph 0622 "Beacon 3704 communicates with the portable
electronic device 3702 via short-range communication 3711, which can comprise any
short-range communication standard known in the art, such as Bluetooth Low Energy
communication standard, NFC communication standard, or other short-range
communication standards known in the art of later discovered"
	(g) displaying ads on a user's cell phone (see claims 1-2, 12, 14-15, and 17)
	-Register et al. (United States Patent Application Publication Number: US
2005/0234771) paragraph 0038 "The term "in-store" is intended to mean within or about
the physical premises of a business location or a business chain. "In-store" is also used
to describe and define the operating domain of the present invention intelligent
couponing system and method, which domain includes, but is not limited to, the actual
physical premises of a business location or business chain, any online or computer
network supported address (e.g., an Internet web-site), any remote contacting means
used for contacting customers without the store for the purpose of attracting their
business (e.g., messaging a customer on a cell phone when out of the store providing a
coupon that is redeemable if they come into a sponsoring or participating business
location or visit the sponsoring business location's website), any combination of these,
and/or any others not presented herein, but recognized by those skilled in the art"
	- Roberts (United States Patent Application Publication Number: US
2008/0215436) paragraph 0005 "There are a number of exam pies of prior art of
methods for delivering advertisements to cell phones or other wireless devices"
	- Vanier et al. (United States Patent Application Publication Number: US
2011/0026697) paragraph 0068" One having ordinary skill in the art will appreciate that
the advertisement content could be both aural as well as visual including but not limited
to broadcasting messaging content to the user's cell phone display or embedded ad
links that the cell phone user could select to generate a phone call to the advertiser''
	(h) tracking a user's online search history (see claim 13)
	-Wohlers et al. (United States Patent Application Publication Number: US
2004/0254834) paragraph 0014 "the present disclosure, numerous specific details are
provided, such as examples of apparatus, components, and methods to provide a
thorough understanding of embodiments of the invention. Persons of ordinary skill in the
art will recognize, however, that the invention can be practiced without one or more of
the specific details. In other instances, well-known details are not shown or described to
avoid obscuring aspects of the invention. For example, the mechanics of monitoring an
end-user's browsing activity, such as determining where an end-user is navigating to,
what an end-user is typing on a web page, when an end-user clicks on a
button, tracking a cursor on a computer screen, and the like, is, in general, known in the
art and not further described here"
	- Chow et al. (United States Patent Application Publication Number: US
2009/0106099) paragraph 0047" In some embodiments, tracking the browsing activity
of a user may be executed through use of cookies, Internet Protocol (IP) resolution, and
other ways known in the art"
	- Singh et al. (United States Patent Application Publication Number: US
2011/0202881) paragraph 0028 "during a web browsing session user interaction with
web content may be monitored by different tracking methods known in the art. For
example, a JavaScript program downloaded with other web page components may
track user activity. Alternatively, a browser plug in may operate to track user activity
anytime the web browser is run on the client device 101 a, 101 b, or 101 c. It is noted that the tracking of activities is not explicitly limited to a search engine, such as the engine 104, but may also be readily disposed in other suitable manners, such as for example a toolbar interface usable with a web browser. The illustrated search engine 104 is for illustrative purposes and not a limiting description of means for tracking user activity."
	(i) selecting an ad based on auction or bidding (see claim 11)
	- Schwarz et at (United States Patent Application Publication Number: US
2010/0057639) paragraph 0030" For example, an advertiser may submit a bid-per-click
and a bid-per-second, whereby advertisements may be arranged to maximize overall
revenue and the payment to a given advertiser may be computed using auction
mechanisms well known to those of skill in the art"
	- Vassilvitskii et at (United States Patent Application Publication Number:
US 2014/0006141) paragraph 0031 " Bids may be associated with amounts advertisers
pay for certain specified occurrences, such as pay-per-impression, pay-per-click, pay per- acquisition, or any other online advertisement auction methodology known in the
art"
	- Guha (United States Patent Application Publication Number: US
2007/00238614) paragraph 0038 "It is known in the art of online advertising to accept
bids from advertisers, wherein the bids associated with keywords, and to select
advertisements to be shown on web pages based on the accepted bids"
	(j) beacons include ids (see claims 1, 5, 15, and 17)
	- Razavilar (United States Patent Application Publication Number: US
2012/0022776) paragraph 0028 "In a first embodiment the beacon transmits an
identification code (ID) unique to the beacon. The identification code may be encoded in
any telemetry means known in the art to send a particular identification by the beacon
signal of choice. "
	-Wang et al. (United States Patent Application Publication Number: US
2012/0311328) paragraph 0022 "initially, in one embodiment, the access point 110 can
transmit signals comprising a beacon 130. Such signals can be received by the
personal computing device 120, such as via the communication 131 shown in the
system 100 of FIG. 1. As will be recognized by those skilled in the art, the beacon 130
typically comprises some form of identifier of the access point 110, such as a Service
Set Identifier (SSID)"
	- Pettyjohn et al. (United States Patent Application Publication Number: US
2015/0170256) paragraph 0070 "The consumer device and/or beacon may be identified
using any reasonably unique identifier known or in the future developed in the art,
including but not necessarily limited to physical or hardware addresses, network
addresses transport addresses, serial number, and/or phone number or identification
number"
	(k) beacons communicate in a short range like less than 50 or 10 meters (see claims 3 and 21)
	- Giroti (United States Patent Application Publication Number: US 2004/0034723) paragraph 0075 “ Bluetooth is a wireless packet radio networking technology designed for a very short range (roughly 20 feet) well known to those of skill in the art” 
	- Cory et al. (United States Patent Application Publication Number: US 2006/0085049) paragraph 0178 “As used herein, the terms "wireless," "wireless link," "wireless datalink," and "wireless connection" refer to any data communication system, technology or method capable of reliably transmitting and receiving data between two devices by means of transceivers which may be separated by a short (matter of inches) or long (matter of feet to miles) distance, including, by way of example but not by way of limitation, infrared datalinks (IrDA), IEEE 802.11 g, wireless fidelity (WiFi), and Bluetooth, and similar datalink technologies and/or standards that are well known in the art and/or will be developed in the future, wireless telephony e.g., FM radio (e.g., used in cordless telephones), cellular telephone, satellite telephones, and/or civil or military data transceivers.” 
	- O’Brien (United States Patent Application Publication Number: US 2016/0057184) paragraph 0173 “ In one embodiment, this range will be within 0 to 12 feet or further without losing the syncing capability, but one of ordinary skill in the art will appreciate and realize that a different range that efficiently allows communication by using Bluetooth may equally apply” 
	Examiner's note: the Examiner has updated the previously concluded
insignificant extrasolution activity under the practical application step under the
significantly more step as detailed above.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13. 	Claims 1-4, 6-8, 11-13, 15, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Baghaie et al. (United States Patent Application Publication Number: US 2014/0358666).
	As per claim 1, Baghaie teaches A messaging system comprising: (see
abstract, Examiner's note: platform for providing real time promotions based on
user interest in a product or service).
	one or more user devices, each configured to: (see paragraph 0015, Examiner's note: a customer may communicate with the promotion platform via a mobile channel using a mobile device like a cell phone).
	receive, via a local wireless channel, a beacon ID from a local beacon device
when within a communication distance of the local beacon device; communicate, via a
network, information enabling a server to identify a merchant profile associated with the
local beacon device in response to receiving the beacon ID; (see paragraphs 0033,
0036-0038, 0015, and 0028-0030, Examiner's note: mobile device interacts with a
beacon when within a certain distance then the mobile device sends the beacon ID and
the user ID to a server. The server then looks up information based on the received IDs
and provides relevant information the platform. Paragraphs 0015 and 0028-0030 are
cited to teach that the promotion platform can be implemented in fewer or more
components and one or more processors and databases).
	and receive, via the network, one or more product messages for presentation via
a user interface of the user device, ( see paragraphs 0040-0041 and Figure 10,
Examiner's note: providing promotions to the users device).
	the server configured to maintain: the server, wherein the server comprises one or more merchant profiles, each merchant profile comprising data entries associated with one or more products; and (see paragraphs 0033, 0036-0038, 0015, 0022, and 0028-0030, Examiner's note: mobile device interacts with a beacon when within a certain distance then the mobile device sends the beacon ID and the user ID to a server. The server then looks up information based on the received IDs and provides relevant information the platform. Paragraphs 0015 and 0028-0030 are cited to teach that the promotion platform can be implemented in fewer or more components and one or more processors and databases).
	the server comprising one or more user profiles (see paragraphs 0019, 0024,
0033, 0047, Examiner's note: using user profiles to target information including location
data, profile information, customer identity, customer behavior, and purchase history).
	the server configured to: (see paragraphs 0015, 0036-0038, and 0028-0030,
Examiner's note: paragraphs 0015 and 0036-0038 teach the functions being performed
by the promotion platform and paragraphs 0028-0030 teach the promotion platform can
have one or more processors and one or more databases for performing the functions).
	receive from the server a merchant profile associated with a beacon ID obtained by the user device and a user profile associated with the user device from the server; (see paragraphs 0033, 0036-0038, 0015, and 0028-0030, Examiner's note: mobile device interacts with a beacon when within a certain distance then the mobile device sends the beacon ID and the user ID to a server. The server then looks up information based on the received IDs and provides relevant information the platform. Paragraphs 0015 and 0028-0030 are cited to teach that the promotion platform can be implemented in fewer or more components and one or more processors and databases).
	identify, based on the received merchant profile and user profile, at least one
product message for communication to the user device; and communicate the at least
one product message to the user device via the network; and (see paragraphs 0038-0040,
0047, and 0023, Examiner's note: providing targeted ads based on the user profile
information and merchant information which is determined based on a user interacting with a beacon. The user interacts with a beacon based on being in proximity to it (see
paragraph 0033)).
	and one or more merchants devices, each associated with a merchant profile and in communication, via the network, with the server, wherein the server is further configured to in response to identifying a merchant profile associated with a local beacon device upon receipt of a beacon ID from a user device, communication information derived from the user profile associated with the user device to at least one merchant device associated with the identified merchant profile ( paragraphs 0037-0038, 0022, and claim 1, Examiner’s note: teaches identifying a supplier or advertiser of an identifier product, transmitting the information to remote computer systems of the suppliers or advertisers, and receiving promotional bids for the ad (see claim 1), further paragraph 0037-0038 teaches auctioning off an ad for products like yogurt available on a specific shelf). 
	As shown above, Baghaie clearly teaches a location based advertising system
based on beacons where a user interacts with a beacon based on being in proximity,
the user device sends corresponding ids to a promotion server system, where based on
the ids sent the promotion server system determines merchant and user information to
then provided targeted ads to the user (see paragraphs 0033 and 0036-0040). Baghaie
teaches these functions are performed by a promotion server system and that this
server system can be implemented with processors and databases (see paragraphs
0028-0030 and 0015).
	Baghaie does not expressly teach the specific combination of computer elements
performing the corresponding functions as claimed (e.g. this database performing this
function, this server performing this function, the database performing this other
function, etc.) or more specifically a merchant database, the merchant database, a user
database, a comparison server, the user database, and an identification server, and the identification server as claimed.
	However, Baghaie further teaches that the promotion server system can be
implemented with additional or fewer components (for example more processors or
databases or less processors and databases)(see paragraphs 0028-0030 and 0015).
	Therefore before the effective filing date of the claimed invention it would have
been obvious to one of ordinary skill in the art to have modified the teachings of
Baghaie with the aforementioned teachings from paragraphs 0033 and 0036-0040 of
Baghaie since one of ordinary skill in the art would have recognized that the computer
functions could have been combined or separated to be performed on different computer elements like servers and databases by design choice of which element of a
server system performs a function(see Baghaie paragraphs 0028-0030 and 0015),
when Baghaie practically suggests as much by teaching that the promotion server
system can be implemented with additional or fewer components (for example more
processors or databases or less processors and databases)(see paragraphs 0028-0030
and 0015).
	As per claim 2, Baghaie et al. teaches
	wherein the user device is a smartphone (see paragraph 0015, Examiner's note:
a customer may communicate with the promotion platform via a mobile device like a
smart phone).
	As per claim 3, Baghaie et al. teaches
	wherein the local wireless channel has a range of less than 50 metres (see
paragraphs 0017 and 0033, Examiner's note: using Bluetooth low energy beacons (referred to as wireless beacon systems) positioned at various locations in the store (see paragraph 0017), and paragraph 0033 discusses that the range can be adjusted from just a few inches to over 30 feet).
	As per claim 4, Baghaie et al. teaches
	further comprising one or more local beacon devices (see paragraph 0017,
Examiner's note: using Bluetooth low energy beacons (referred to as wireless beacon
systems) positioned at various locations in the store).
	As per claim 6, Baghaie et al. teaches
	wherein each merchant profile includes one or more products provided by a
merchant associated with the merchant profile (see paragraphs 0038-0039, 0022, and
0047, Examiner's note: teaches providing ads based on specific products of the
advertiser, an example given is if it is determined the user is in the yogurt section requesting and receiving ads from yogurt advertisers).
	As per claim 7, Baghaie et al. teaches
	wherein each user profile includes products determined to be of interest to a user
associated with the user profile(see paragraphs 0019, 0024, 0033, 0047, Examiner's
note: using user profiles to target information including location data, profile information,
customer identity, customer behavior, and purchase history).
	As per claim 8, Baghaie et al. teaches
	wherein each merchant profile includes one or more products provided by a
merchant associated with the merchant profile, (see paragraphs 0038-0039, 0022, and
0047, Examiner's note: teaches providing ads based on specific products of the
advertiser, an example given is if it is determined the user is in the yogurt section
requesting and receiving ads from yogurt advertisers).
	each user profile includes products determined to be of interest to a user
associated with the user profile, (see paragraphs 0019, 0024, 0033, 0047, Examiner's
note: using user profiles to target information including location data, profile information,
customer identity, customer behavior, and purchase history).
	and the at least one product message is associated with a product present in
both the received user profile and the received merchant profile (see paragraphs 0038- 0039, 0022, and 0047, Examiner's note: teaches providing ads based on specific products of the advertiser, an example given is if it is determined the user is in the yogurt section requesting and receiving ads from yogurt advertisers).
	As per claim 11, Baghaie et al. teaches
	wherein the server is configured to select the at least one product message in accordance with a bidding procedure (see paragraphs 0024 and 0039-0041, Examiner's
note: pricing ads according to bids).
	As shown above, Baghaie clearly teaches a location based advertising system
based on beacons where a user interacts with a beacon based on being in proximity,
the user device sends corresponding ids to a promotion server system, where based on
the ids sent the promotion server system determines merchant and user information to
then provided targeted ads to the user (see paragraphs 0033 and 0036-0040). Baghaie
teaches these functions are performed by a promotion server system and that this
server system can be implemented with processors and databases (see paragraphs
0028-0030 and 0015).
	Baghaie does not expressly teach the specific combination of computer elements
performing the corresponding functions as claimed (e.g. this database performing this
function, this server performing this function, the database performing this other
function, etc.) or more specifically the comparison server, as claimed.
	However, Baghaie further teaches that the promotion server system can be
implemented with additional or fewer components (for example more processors or
databases or less processors and databases)(see paragraphs 0028-0030 and 0015).
	Therefore before the effective filing date of the claimed invention it would have
been obvious to one of ordinary skill in the art to have modified the teachings of
Baghaie with the aforementioned teachings from paragraphs 0033 and 0036-0040 of
Baghaie since one of ordinary skill in the art would have recognized that the computer
functions could have been combined or separated to be performed on different
computer elements like servers and databases by design choice of which element of a server system performs a function(see Baghaie paragraphs 0028-0030 and 0015),
when Baghaie practically suggests as much by teaching that the promotion server
system can be implemented with additional or fewer components (for example more
processors or databases or less processors and databases)(see paragraphs 0028-0030
and 0015).
	As per claim 12, Baghaie et al. teaches
	wherein the user device is configured to present a notification that a product
message has been received, and is configured to present the product message via a
user interface (see paragraphs 0023, 0047, 0049, and Figures 7 and 9-11, Examiner's
note: paragraphs 0023, 0047, and 0049 discuss how the system presents ads on a user
device and Figures 7 and 9-11 show screen shots or pictures of that process).
	As per claim 13, Baghaie et al. teaches
	further comprising a user tracker configured to update a user profile of a user in
response to online searching activities of the user (see paragraphs 0022, 0024, claim 3,
Examiner's note: user behavior is tracked and added to their profile to provide feedback
to improve performance and optimization).
	As per claim 15, Baghaie et al. teaches A method for providing a message
to a user, comprising: (see abstract and claim 11, Examiner's note: platform and
method for providing real time promotions based on user interest in a product or
service).
	a user device receiving, via a local wireless channel, a beacon ID from a local
beacon device when within a communication distance of the local beacon device;
communicating, via a network, information enabling a server to identify a merchant profile associated with the local beacon device in response to receiving the beacon ID;
(see paragraphs 0033, 0036-0038, 0015, and 0028-0030, Examiner's note: mobile
device interacts with a beacon when within a certain distance then the mobile device
sends the beacon ID and the user ID to a server. The server then looks up information
based on the received IDs and provides relevant information the platform. Paragraphs
0015 and 0028-0030 are cited to teach that the promotion platform can be implemented
in fewer or more components and one or more processors and databases).
	receiving, via the network, one or more product messages for presentation
via a user interface of the user device( see paragraphs 0040-0041 and Figure 10,
Examiner's note: providing promotions to the users device).
	maintaining the server comprising one or more merchant profiles, each merchant profile comprising data entries associated with one or more products; (see paragraphs 0033, 0036-0038, 0015, 0022, and 0028-0030, Examiner's note: mobile device interacts with a beacon when within a certain distance then the mobile device sends the beacon ID and the user ID to a server. The server then looks up information based on the received IDs and provides relevant information the platform. Paragraphs 0015 and 0028-0030 are cited to teach that the promotion platform can be implemented in fewer or more components and one or more processors and databases).
	maintaining the server comprising one or more user profiles; (see paragraphs 0019, 0024, 0033, 0047, Examiner's note: using user profiles to target information including location data, profile information, customer identity, customer behavior, and purchase history).
	receiving, by the server from the server, a merchant profile associated with a beacon ID obtained by the user device and a user profile associated with the user device from the server; (see paragraphs 0033, 0036-0038, 0015, and 0028-0030, Examiner's note: mobile device interacts with a beacon when within a certain distance then the mobile device sends the beacon ID and the user ID to a server. The server then looks up information based on the received IDs and provides relevant information the platform. Paragraphs 0015 and 0028-0030 are cited to teach that the promotion platform can be implemented in fewer or more components and one or more processors and databases).
	identifying, by the server, based on the received merchant profile and user profile, at least one product message for communication to the user device; and communicating, by the server, the at least one product message to the user device via the network, (see paragraphs 0038-0040, 0047, and 0023, Examiner's note: providing targeted ads based on the user profile information and merchant information which is determined based on a user interacting with a beacon. The user interacts with a beacon based on being in proximity to it (see paragraph 0033)).
	wherein the method further comprises: in response to identifying a merchant profile associated with a local beacon device upon receipt of a beacon ID from a user device, communicating information derived from the user profile associated with the user device to at least one merchant device associated with the identified merchant profile( paragraphs 0037-0038, 0022, and claim 1, Examiner’s note: teaches identifying a supplier or advertiser of an identifier product, transmitting the information to remote computer systems of the suppliers or advertisers, and receiving promotional bids for the ad (see claim 1), further paragraph 0037-0038 teaches auctioning off an ad for products like yogurt available on a specific shelf).
	As shown above, Baghaie clearly teaches a location based advertising system
based on beacons where a user interacts with a beacon based on being in proximity,
the user device sends corresponding ids to a promotion server system, where based on
the ids sent the promotion server system determines merchant and user information to
then provided targeted ads to the user (see paragraphs 0033 and 0036-0040). Baghaie
teaches these functions are performed by a promotion server system and that this
server system can be implemented with processors and databases (see paragraphs
0028-0030 and 0015).
	Baghaie does not expressly teach the specific combination of computer elements
performing the corresponding functions as claimed (e.g. this database performing this
function, this server performing this function, the database performing this other
function, etc.) or more specifically A Merchant database, the merchant database, a user database, a comparison server, the user database, and the comparison server as claimed.
	However, Baghaie further teaches that the promotion server system can be
implemented with additional or fewer components (for example more processors or
databases or less processors and databases)(see paragraphs 0028-0030 and 0015).
	Therefore before the effective filing date of the claimed invention it would have
been obvious to one of ordinary skill in the art to have modified the teachings of
Baghaie with the aforementioned teachings from paragraphs 0033 and 0036-0040 of
Baghaie since one of ordinary skill in the art would have recognized that the computer
functions could have been combined or separated to be performed on different
computer elements like servers and databases by design choice of which element of a
server system performs a function(see Baghaie paragraphs 0028-0030 and 0015),
when Baghaie practically suggests as much by teaching that the promotion server
system can be implemented with additional or fewer components (for example more
processors or databases or less processors and databases)(see paragraphs 0028-0030
and 0015).
	As per claim 17, Baghaie et al. teaches a message system comprising: (see
abstract, Examiner's note: platform for providing real time promotions based on
user interest in a product or service).
	 one or more user devices, each configured to: (see paragraph 0015, Examiner's note: a customer may communicate with the promotion platform via a mobile channel using a mobile device like a cell phone).
	receive, via a local wireless channel, a beacon ID from a local beacon device when within a communication distance of the local beacon device; communicate, via a network, information enabling a server to identify a merchant profile associated with the local beacon device in response to receiving the beacon ID; and (see paragraphs 0033,
0036-0038, 0015, and 0028-0030, Examiner's note: mobile device interacts with a
beacon when within a certain distance then the mobile device sends the beacon ID and
the user ID to a server. The server then looks up information based on the received IDs
and provides relevant information the platform. Paragraphs 0015 and 0028-0030 are
cited to teach that the promotion platform can be implemented in fewer or more
components and one or more processors and databases).
	receive, via the network, one or more product messages for presentation via a user interface of the user device, ( see paragraphs 0040-0041 and Figure 10,
Examiner's note: providing promotions to the users device).
	the server configured to maintain: the server, wherein the server comprises one or more merchant profiles, each merchant profile comprising data entries associated with one or more products; and (see paragraphs 0033, 0036-0038, 0015, 0022, and 0028-0030, Examiner's note: mobile device interacts with a beacon when within a certain distance then the mobile device sends the beacon ID and the user ID to a server. The server then looks up information based on the received IDs and provides relevant information the platform. Paragraphs 0015 and 0028-0030 are cited to teach that the promotion platform can be implemented in fewer or more components and one or more processors and databases).
	the server comprising one or more user profiles, and (see paragraphs 0019, 0024,
0033, 0047, Examiner's note: using user profiles to target information including location
data, profile information, customer identity, customer behavior, and purchase history).
	one or more merchant devices, each associated with a merchant profile, wherein the server is further configured to:  in response to identifying a merchant profile associated with a local beacon device upon receipt of a beacon ID from a user device, communicate information derived from the user profile associated with the user device to at least one merchant device associated with the identified merchant profile ( paragraphs 0037-0038, 0022, and claim 1, Examiner’s note: teaches identifying a supplier or advertiser of an identifier product, transmitting the information to remote computer systems of the suppliers or advertisers, and receiving promotional bids for the ad (see claim 1), further paragraph 0037-0038 teaches auctioning off an ad for products like yogurt available on a specific shelf).
	As shown above, Baghaie clearly teaches a location based advertising system
based on beacons where a user interacts with a beacon based on being in proximity,
the user device sends corresponding ids to a promotion server system, where based on
the ids sent the promotion server system determines merchant and user information to
then provided targeted ads to the user (see paragraphs 0033 and 0036-0040). Baghaie
teaches these functions are performed by a promotion server system and that this
server system can be implemented with processors and databases (see paragraphs
0028-0030 and 0015).
	Baghaie does not expressly teach the specific combination of computer elements
performing the corresponding functions as claimed (e.g. this database performing this
function, this server performing this function, the database performing this other
function, etc.) or more specifically a merchant database, an identification server, the merchant database, a user database, and the identification server as claimed.
	However, Baghaie further teaches that the promotion server system can be
implemented with additional or fewer components (for example more processors or
databases or less processors and databases)(see paragraphs 0028-0030 and 0015).
	Therefore before the effective filing date of the claimed invention it would have
been obvious to one of ordinary skill in the art to have modified the teachings of
Baghaie with the aforementioned teachings from paragraphs 0033 and 0036-0040 of
Baghaie since one of ordinary skill in the art would have recognized that the computer
functions could have been combined or separated to be performed on different computer elements like servers and databases by design choice of which element of a
server system performs a function(see Baghaie paragraphs 0028-0030 and 0015),
when Baghaie practically suggests as much by teaching that the promotion server
system can be implemented with additional or fewer components (for example more
processors or databases or less processors and databases)(see paragraphs 0028-0030
and 0015).
	 
	As per claim 18, Baghaie et al. teaches
	wherein the information derived from the user profile associated with the user device communicated to a least one merchant device associated with the identified merchant profile is determined by reference to the identified merchant profile and the user profile associated with the user device, such that the information comprises product information for one or more products determined, based on the identified merchant profile, to be available at a merchant and also determined, based on the user profile to be of interest to the user ( paragraphs 0037-0038, 0022, and claim 1, Examiner’s note: teaches identifying a supplier or advertiser of an identifier product, transmitting the information to remote computer systems of the suppliers or advertisers, and receiving promotional bids for the ad (see claim 1), further paragraph 0037-0038 teaches auctioning off an ad for products like yogurt available on a specific shelf). 
	As per claim 21, Baghaie et al. teaches
	wherein the local wireless channel has a range of approximately 10 metres or less (see paragraphs 0017 and 0033, Examiner's note: using Bluetooth low energy beacons (referred to as wireless beacon systems) positioned at various locations in the store (see paragraph 0017), and paragraph 0033 discusses that the range can be adjusted from just a few inches to over 30 feet).

14.	 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baghaie et
al. (United States Patent Application Publication Number: US 2014/0358666) further in view of Murdock et al. (United States Patent Application Publication Number: US 2016/0105515).
	As per claim 5, Baghaie et al. teaches
	wherein the beacon ID is transmitted by the, or each, local beacon device (see
paragraph 0033, Examiner's note: teaches beacon transmits an ID to the user device).
	Baghaie et al. does not expressly teach the beacon ID stored in a memory of the beacon.
	However, Murdock et al. which is in the art of providing content based on
beacons teaches (see abstract and paragraphs 0020 and 0045) teaches the beacon ID
stored in a memory of the beacon (see paragraph 0008 and Figure 1, Examiner's note:
beacon ID 154b stored in the memory 153b of the beacon 150b).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Baghaie et al. with the aforementioned teachings from Murdock et al. with the motivation of providing a way to store an identifier that is being sent by the beacon (see Murdock et al. paragraph 0008 and Figure 1 ), when Baghaie et al. teaches the beacon sending the identifier to the user device is known (see Baghaie et al. 0033 and 0021 ).

15. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baghaie et al. (United States Patent Application Publication Number: US 2014/0358666) further in view of Zivkovic et al. (United States Patent Application Publication Number: US 2011/0295692).
	As per claim 9, Baghaie et al. teaches
	wherein the server is configured to select the at least one product message(see
paragraphs 0038-0039, 0022, and 0047, Examiner's note: teaches providing ads based
on specific products of the advertiser, an example given is if it is determined the user is
in the yogurt section requesting and receiving ads from yogurt advertisers).
	As shown above, Baghaie clearly teaches a location based advertising system
based on beacons where a user interacts with a beacon based on being in proximity,
the user device sends corresponding ids to a promotion server system, where based on
the ids sent the promotion server system determines merchant and user information to
then provided targeted ads to the user (see paragraphs 0033 and 0036-0040). Baghaie
teaches these functions are performed by a promotion server system and that this
server system can be implemented with processors and databases (see paragraphs
0028-0030 and 0015).
	Baghaie does not expressly teach the specific combination of computer elements performing the corresponding functions as claimed (e.g. this database performing this function, this server performing this function, the database performing this other
function, etc.) or more specifically the comparison server, as claimed.
	However, Baghaie further teaches that the promotion server system can be
implemented with additional or fewer components (for example more processors or
databases or less processors and databases)(see paragraphs 0028-0030 and 0015).
	Therefore before the effective filing date of the claimed invention it would have
been obvious to one of ordinary skill in the art to have modified the teachings of
Baghaie with the aforementioned teachings from paragraphs 0033 and 0036-0040 of
Baghaie since one of ordinary skill in the art would have recognized that the computer
functions could have been combined or separated to be performed on different
computer elements like servers and databases by design choice of which element of a
server system performs a function(see Baghaie paragraphs 0028-0030 and 0015),
when Baghaie practically suggests as much by teaching that the promotion server
system can be implemented with additional or fewer components (for example more
processors or databases or less processors and databases)(see paragraphs 0028-0030
and 0015)
	Baghaie does not expressly teach sending an ad randomly.
	However, Zivkovic et al. which is in the art of location based advertising (see
abstract) teaches sending an ad randomly (see paragraph 0031, Examiner's note:
advertisement server may select which advertisement to deliver randomly).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Baghaie with the
aforementioned teachings from Zivkovic et al. with the motivation of providing another
known way to select an advertisement (See Zivkovic et al. paragraph 0031 ), when
Baghaie teaches selecting an advertisement through various ways and features (see
Baghaie paragraphs 0038-0041 ).

16. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baghaie et
al. (United States Patent Application Publication Number: US 2014/0358666) further in view of Adjali et al. (United States Patent Application Publication Number: US
2007 /0073799).
	As per claim 10, Baghaie et al. teaches
	wherein each user profile includes a plurality of categories, each associated with
at least one item, (see paragraphs 0019, 0024, 0033, 0047, Examiner's note: using user
profiles to target information including location data, profile information, customer
identity, customer behavior, and purchase history).
	and wherein the server is configured to select the at least one product message
in accordance with items determined to be of relevance to the user (see paragraphs
0038-0039 and 0024, Examiner's note: relevancy of the ad (e.g. a yogurt producer's
coupon is more relevant to a customer looking at the yogurt self than Weight Watcher's
ad)).
	As shown above, Baghaie clearly teaches a location based advertising system
based on beacons where a user interacts with a beacon based on being in proximity,
the user device sends corresponding ids to a promotion server system, where based on
the ids sent the promotion server system determines merchant and user information to
then provided targeted ads to the user (see paragraphs 0033 and 0036-0040). Baghaie
teaches these functions are performed by a promotion server system and that this
server system can be implemented with processors and databases (see paragraphs
0028-0030 and 0015).
	Baghaie does not expressly teach the specific combination of computer elements
performing the corresponding functions as claimed (e.g. this database performing this
function, this server performing this function, the database performing this other
function, etc.) or more specifically the comparison server, as claimed.
	However, Baghaie further teaches that the promotion server system can be
implemented with additional or fewer components (for example more processors or
databases or less processors and databases)(see paragraphs 0028-0030 and 0015).
	Therefore before the effective filing date of the claimed invention it would have
been obvious to one of ordinary skill in the art to have modified the teachings of
Baghaie with the aforementioned teachings from paragraphs 0033 and 0036-0040 of
Baghaie since one of ordinary skill in the art would have recognized that the computer
functions could have been combined or separated to be performed on different
computer elements like servers and databases by design choice of which element of a
server system performs a function(see Baghaie paragraphs 0028-0030 and 0015),
when Baghaie practically suggests as much by teaching that the promotion server system can be implemented with additional or fewer components (for example more
processors or databases or less processors and databases)(see paragraphs 0028-0030
and 0015)
	Baghaie does not expressly teach a profile including a plurality of hierarchical
categories.
	However, Adjali et al. which is in the art of profiling users to provide ads (See
abstract and paragraph 0134) teaches a profile including a plurality of hierarchical
categories (see paragraph 0122, Examiner's note: hierarchical profile categories
including for example male or female, then age group (e.g. <10 yrs, 10-15 yrs,
16-20 yrs, 21-30 yrs, 31-40 yrs, 41-50 yrs, 51-60 yrs, >60 yrs); ethnic group, hair color,
etc.).
	Before the effective tiling date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Baghaie with the
aforementioned teachings from Adjali et al. with the motivation of using a known to
categorize users in a profile (see Adjali et al. paragraph 0122), when collecting user
information and putting into a profile is known (see Baghaie paragraphs 0019, 0024,
0033, and 0047).

17. 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Baghaie et
al. (United States Patent Application Publication Number: US 2014/0358666) further in view of Rowe et al. (United States Patent Application Publication Number: US 2011/0143779).
	As per claim 14, Baghaie et al. teaches
	a virtual interactive device configured to: generate a virtual
store rendering including one or more product set images, wherein each product set
image is associated with one or more products, and generate a virtual product list of a
product set image, wherein the virtual product list comprises information of the, or each,
product associated with the selected product set image;  display the virtual store rendering to a user of the virtual interactive device, provide selection mechanism by which the user can select a product set image included within the virtual store rendering, and display the virtual product list generated of an associated product set image (see paragraphs 0046-0050 and Figures 7 and 9- 11, Examiner's note: displaying ads on a user's phone based on an application installed on the user's phone where ads can also be displayed in lists).
	Examiner's note: the Examiner interprets the virtual interactive device to be the
same as the device in claim 1 based on Applicant's specification (see paragraph 0075
"The virtual interactive device 18 may be implemented within the same hardware as a
user device 12 (for example, a smartphone having software for implementing the
functionality of a user device 12 and software for implementing the functionality of a
virtual interactive device 18)" and paragraph 0018 "The virtual interactive device may be
a smartphone. In this case, the virtual marketplace module may be implemented as a
program executed by the smartphone. Alternatively, the virtual marketplace module may
be implemented as a program executed by a marketplace server in communication with
the smartphone” 
	Baghaie et al. does not expressly teach creating a list in response to a user selection of an ad or more specifically as recited in the claims in response to a user selection and in response to selection by the user.
	However, Rowe et al. which is in the art of location based advertising (see
abstract and Figure 7 A) teaches creating a list in response to a user selection of an ad
or more specifically as recited in the claims in response to a user selection and in
response to selection by the user (see paragraphs 0282-0283 and Figure 7A,
Examiner's note: creating a list in response to a user selection of an advertisement
wherein the user has access to that list).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Baghaie et al. with the
aforementioned teachings from Rowe et al. with the motivation of providing a way with
the user to be able to access previous coupons of interest (see Rowe et al. paragraphs
0282-0283 and Figure 7 A), when Baghaie et al. already provides a way for a user to
share coupons of interest as well as see advertisements previously displayed to them
(see Baghaie et al. paragraphs 0046-0049 and Figures 9-11 ).

18. 	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baghaie et al. (United States Patent Application Publication Number: US 2014/0358666) further in view of Russell et al. (United States Patent Application Publication Number: US 2015/0019326). 
	As per claim 19, Baghaie et al. teaches
	wherein at least one merchant device is configured to receive the information derived from the user profile via a communication via the network with the server , and wherein the server is configured to communication said information in response to the request  (paragraphs 0037-0038, 0022, claim 1, 0024, 0040, and 0044, Examiner’s note: teaches identifying a supplier or advertiser of an identifier product, transmitting the information to remote computer systems of the suppliers or advertisers, and receiving promotional bids for the ad (see claim 1), further paragraph 0037-0038 teaches auctioning off an ad for products like yogurt available on a specific shelf.  This alternatively could read on providing feedback to advertisers in paragraphs 0024, 0040, and 0044).
	Baghaie does not expressly teach the specific combination of computer elements
performing the corresponding functions as claimed (e.g. this database performing this
function, this server performing this function, the database performing this other
function, etc.) or more specifically the identification server as claimed.
	However, Baghaie further teaches that the promotion server system can be
implemented with additional or fewer components (for example more processors or
databases or less processors and databases)(see paragraphs 0028-0030 and 0015).
	Therefore before the effective filing date of the claimed invention it would have
been obvious to one of ordinary skill in the art to have modified the teachings of
Baghaie with the aforementioned teachings from paragraphs 0033 and 0036-0040 of
Baghaie since one of ordinary skill in the art would have recognized that the computer
functions could have been combined or separated to be performed on different computer elements like servers and databases by design choice of which element of a
server system performs a function(see Baghaie paragraphs 0028-0030 and 0015),
when Baghaie practically suggests as much by teaching that the promotion server
system can be implemented with additional or fewer components (for example more
processors or databases or less processors and databases)(see paragraphs 0028-0030
and 0015).
	While Bagahie et al. clearly teaches proving information to a merchant, Bagahie et al. does not expressly teach a merchant requesting information from interaction on a device or more specifically as recited in the claims enable a user of the at least one merchant device to request, via an interaction with said merchant device, the information requested. 
	However, Russell which is in the art of marketing and advertising (see abstract and paragraphs 0048-0050) teaches a merchant requesting information from interaction on a device or more specifically as recited in the claims enable a user of the at least one merchant device to request, via an interaction with said merchant device, the information requested (see paragraphs 0027 and 0048-0050, Examiner’s note: a merchant requesting through use of a device an advertising report through an interface). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Bagahie et al. with the aforementioned teachings from Russell with the motivation of providing a commonly known way that an advertiser can request ad information through use of an interface (see Russell paragraphs see paragraphs 0027 and 0048-0050), when providing information to advertisers through the computer system of Baghaie et al. is known (see paragraphs 0037-0038, 0022, claim 1, 0024, 0040, and 0044)
	 As per claim 20, Baghaie et al. teaches
	wherein the information derived from the user profile associated with the user device communicated to at least one merchant device associated with the identified merchant profile is determined by reference to the identified merchant profile and the user profile associated with the user device, such that the information comprises product information for the information comprises product information for one or more products determined, based on the identified merchant profile, to be available at a merchant and also determined, based on the user profile, to be of interest to a user,  wherein at least one merchant device is configured to enable the at least one merchant device to receive the information derived from the user profile via a communication via the network with the server, and wherein the server is configured to communicate said information in response to the request  (paragraphs 0037-0038, 0022, claim 1, 0024, 0040, and 0044, Examiner’s note: teaches identifying a supplier or advertiser of an identifier product, transmitting the information to remote computer systems of the suppliers or advertisers, and receiving promotional bids for the ad (see claim 1), further paragraph 0037-0038 teaches auctioning off an ad for products like yogurt available on a specific shelf.  This alternatively could read on providing feedback to advertisers in paragraphs 0024, 0040, and 0044).
	Baghaie does not expressly teach the specific combination of computer elements
performing the corresponding functions as claimed (e.g. this database performing this
function, this server performing this function, the database performing this other
function, etc.) or more specifically the identification server as claimed.
	However, Baghaie further teaches that the promotion server system can be
implemented with additional or fewer components (for example more processors or
databases or less processors and databases)(see paragraphs 0028-0030 and 0015).
	Therefore before the effective filing date of the claimed invention it would have
been obvious to one of ordinary skill in the art to have modified the teachings of
Baghaie with the aforementioned teachings from paragraphs 0033 and 0036-0040 of
Baghaie since one of ordinary skill in the art would have recognized that the computer
functions could have been combined or separated to be performed on different computer elements like servers and databases by design choice of which element of a
server system performs a function(see Baghaie paragraphs 0028-0030 and 0015),
when Baghaie practically suggests as much by teaching that the promotion server
system can be implemented with additional or fewer components (for example more
processors or databases or less processors and databases)(see paragraphs 0028-0030
and 0015).
	While Bagahie et al. clearly teaches proving information to a merchant, Bagahie et al. does not expressly teach a merchant requesting information from interaction on a device or more specifically as recited in the claims enable a user of the at least one merchant device to request, via an interaction with said merchant device, the information requested. 
	However, Russell which is in the art of marketing and advertising (see abstract and paragraphs 0048-0050) teaches a merchant requesting information from interaction on a device or more specifically as recited in the claims enable a user of the at least one merchant device to request, via an interaction with said merchant device, the information requested (see paragraphs 0027 and 0048-0050, Examiner’s note: a merchant requesting through use of a device an advertising report through an interface). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Bagahie et al. with the aforementioned teachings from Russell with the motivation of providing a commonly known way that an advertiser can request ad information through use of an interface (see Russell paragraphs see paragraphs 0027 and 0048-0050), when providing information to advertisers through the computer system of Baghaie et al. is known (see paragraphs 0037-0038, 0022, claim 1, 0024, 0040, and 0044)

Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a. Jabara et al. (United States Patent Application Publication Number:
US 2014/0006161) teaches automatically detecting the presence of a device to provide
targeted ads through beacons (See paragraphs 0044 and 0067-0068)
	b. Middleton et al. (United States Patent Number: US 8,781,502) teaches
providing supplemental content in response to location detection based on beacons
where the supplemental content can be ads (see abstract, Figure 3a, figure 4a, and 5)
	c. Signorelli et al. (United States Patent Application Publication
Number: US 2014/0214547) teaches providing ads based on location detection with
respect to beacons (see abstract, Figure 2, and paragraphs 0022 and 0045)
	d. Stewart (United States Patent Number: US 8,990,287) teaches
providing ads based on location detection where that information is based on beacons
(see abstract and claim 10)
	e. Farhi (United States Patent Application Publication Number: US
2015/0242899) teaches tracking customer movements based on beacons (see abstract
and paragraphs 0040-0041)
	f. Chatterton (United States Patent Application Publication number: US
2015/0248702) teaches proximity based notifications based on beacons (See title and
abstract)
	g. Le Beau et al. (United States Patent Application Publication Number:
US 2016/0162938) teaches customizing ads based on beacons (see abstract and title)
	h. Mycek et al. (United States Patent Application Publication Number:
US 2017/0164159) teaches providing content based on beacons determining locations
(See tile and abstract)
	i. Moon (United States Patent Application Publication Number: US
2017/0300972) teaches providing ads based on beacons which determine movement of
the user (See title and abstract)
	j. Cheng et al. (united states Patent Application Publication Number:
US 2018/0063684) teaches providing advertisements based on beacons (see abstract
and paragraphs 0002-0003)
	k. Otis (united States Patent Number: US 10,242,384) teaches providing
location based recommendations based on beacons (see abstract and Figure 2)
	I. Roeding et al. (United States Patent Application Publication Number:
US 2011/0029370) detecting a user's location to determine activity to provide rewards
and location information (see abstract, Figure 6 and Figure 11)
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621